—Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about October 4, 1994, which, after a non-jury trial, placed a $40,000 valuation on the deceased’s interest in the partnership at the *372time of his death, unanimously reversed, on the facts, with costs, and the valuation placed at $130,000 in accordance with the recommendation of defendant’s expert.
Under the circumstances, we find that the valuation by defendant’s expert best reflected the fair market value of the partnership at the time in question. Concur—Asch, J. P., Nardelli, Williams and Tom, JJ.